MEMORANDUM **
Maria Laura Lopez-Carreon, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order following remand, affirming an immigration judge’s order denying her application for cancellation of removal, and the BIA’s order denying her motion to reopen. To the extent that we have jurisdiction, it is pursuant to 8 U.S.C. § 1252. We review for abuse of discretion. See Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004). We dismiss in part, and deny in part the petition for review.
We lack jurisdiction to consider Lopez-Carreon’s challenge to the agency’s discretionary determination that she faded to demonstrate exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 891-92 (9th Cir.2003) (interpreting judicial bar of 8 U.S.C. § 1252(a)(2)(B)(i)).
We do not consider whether Lopez-Carreon established the required physical presence because her failure to establish the requisite hardship is dispositive. See 8 U.S.C. § 1229b(b)(l).
The BIA correctly determined that Lopez-Carreon failed to demonstrate that she suffered prejudice as a result of her prior counsel’s deficient performance. See Mohammed v. Gonzales, 400 F.3d 785, 793 (9th Cir.2005) (to prevail on an ineffective assistance of counsel claim, petitioner must demonstrate that counsel failed to perform with sufficient competence, and that she was prejudiced by counsel’s performance).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.